ORDER

PER CURIAM.
AND NOW, this 22nd day of September, 2003, upon consideration of the Recommendation of the Disciplinary Board dated July 23, 2003, it is hereby
ORDERED that Lawrence James Ca-sella is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of *169Rule 402, Pa.R.D.E., pertaining to confidentiality.